Citation Nr: 1642979	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left elbow fragment tip.

2.  Entitlement to service connection for left shoulder condition (long head biceps tenodesis with SLAP repair).

3.  Entitlement to service connection for bilateral eye condition (left eye corneal scar, and bilateral photophobia and emmetropia).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for lipomas.

7.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS), status post carpal tunnel release.

8.  Entitlement to service connection for right wrist CTS, status post carpal tunnel release.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety as secondary to left shoulder long head biceps tenodesis with SLAP repair.

10.  Entitlement to eligibility under 38 U.S.C.A. § 1702 for treatment of a mental illness, including psychosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran had a Board hearing.  The record was held open for 90 days to allow for the submission of additional evidence.  No evidence was thereafter received 

The RO has phrased the psychiatric issues currently on appeal as entitlement to service connection for PTSD and separately one for depression.  The Veteran initially claimed service connection for PTSD.  However, in his February 2011 VA examination, the Veteran was diagnosed as having depression.  Furthermore, in his May 2016 Board hearing, the Veteran reports depression and anxiety.  Accordingly, the Board has recharacterized the issues as one claim of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The decision below addresses the claims involving the left elbow, left shoulder, lipomas, and right and left CTS.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's left elbow fragment tip has been characterized by painful motion with full range of motion.

2.  The Veteran's current left shoulder disability was not incurred in service.

3.  The Veteran's lipomas were incurred in service.

4.  The Veteran's left wrist CTS was not incurred in service.

5.  The Veteran's right wrist CTS was not incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for left elbow fragment tip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Code 5206 (2015).

2.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for lipomas have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for left wrist CTS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for right wrist CTS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Increased Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Limitation of elbow motion is rated under Codes 5206, 5207, 5208, and 5213.  Under Diagnostic Code 5206 (for limitation of forearm flexion) for the minor hand, a 10 percent rating is warranted where the flexion is limited to 100 degrees; a 20 percent rating is warranted where flexion is limited to either 90 degrees or 70 degrees.  (Higher ratings are available for greater limitation of motion.).  Under Diagnostic Code 5207 (for limitation of forearm extension) for the minor hand, a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher ratings are available for greater limitations of motion.).  Under Diagnostic Code 5208 for the minor hand, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code.  Under Diagnostic Code 5213 for the minor hand, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not full pronation or when motion is lost beyond middle of the arc.  A 20 percent rating for the minor hand is also warranted if there is loss of bone fusion and the hand is fixed in full pronation or the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted if there is loss of bone fusion and the hand is fixed in supination or hyperpronation.  (Higher ratings are available for greater limitations of motion.).  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Analysis

Shortly after the claim, the Veteran received a VA examination for his left elbow in February 2011.  The examiner noted that the Veteran states that he has pain if he bumps his elbow, but it is not problematic otherwise.  The examiner also related that the Veteran reports that his left elbow range of motion is not affected by the bone fragment.  However, the examiner did note that that Veteran reports that he has an aching sensation and stiffness with weather changes and overuse.  The Veteran's right hand is his dominant hand.

Upon examination, there was no deformity, instability, weakness, incoordination, episode of dislocation or subluxation, locking episodes, symptoms of inflammation, or flare-ups of joint disease in the left elbow.  There was, however, pain, stiffness, and decreased speed of joint motion.  With regard to the left elbow, flexion was from zero to 145 degrees, extension from 145 degrees to zero, pronation from zero to 80 degrees, and supination was from zero to 85 degrees.  There was no objective evidence of pain with active motion on the left side.  There was no joint ankylosis.  There was likewise no objective evidence of pain with following repetitive motion and no additional limitation of range of motion after three repetitions.  The x-ray results of the left elbow were an "unremarkable examination of the left elbow."

In the Veteran's May 2016 Board hearing, he described that his elbow flares up when he overexerts it.  He also recounted his elbow would get stiff and that there would be pain during certain weather conditions.

The Board finds that the Veteran's left elbow disability has been manifested essentially by evidence of painful motion, thus warranting a minimal compensable evaluation of 10 percent evaluation under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although a higher rating is warranted, and even higher rating in excess of 10 percent is not warranted.  This is so because in his February 2011 VA examination, he had full flexion, extension, pronation, and supination.  With regard to Deluca, the Board acknowledges there was functional loss in the form of pain, stiffness, and decrease speed of joint motion.  The Board also acknowledges the Veteran's competent report of pain and stiffness in his elbow and also pain when his elbow is bumped.  However, as noted above, the motion of the Veteran's left elbow was not limited, even after repetitive use.  For this reason, a higher rating based on limited motion is not warranted as the newly assigned 10 percent rating contemplates the Veteran's symptoms.

At the May 2016 Board hearing, the representative made a general contention that all of the Veteran's VA examinations are old.  Specifically for this left elbow claim, the Board does not find that another VA examination is warranted because there is no indication that the disability is worse than in February 2011 and the mere passage of time does not require a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). 

For the foregoing reasons, the Board finds that an initial rating of 10 percent is warranted for the Veteran's service-connected left elbow fragment tip.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Analysis

Left Shoulder

The Veteran contends that his present left shoulder disability is related to an injury he sustained while in service when he fell ten feet from a truck and landed on his left shoulder.  He asserts that the in-service injury is the cause of his current problems rather than a post-service 2007 injury.

The Veteran underwent a VA examination in February 2011 and was diagnosed with a present disability in the form of a left shoulder long head biceps tenodesis with SLAP repair.  Additionally, a January 1993 service treatment note reveals that the Veteran sustained an injury to his left shoulder by falling onto it.  Thus, the sole issue is whether there is a causal relationship between the present disability and the in-service shoulder injury.

The February 2011 VA examiner opined that the Veteran's shoulder disability was less likely than not caused by or a result of in service events.  The rationale provided related the Veteran's report of falling from a truck ten feet and landing on the left shoulder on concrete.  The examiner further made reference that the Veteran was diagnosed at the time with a "left AC joint sprain/contusion."  The examiner however went on to recount that the Veteran was injured on the job in 2007 with a biceps muscle rupture.  It was noted that the Veteran was injured when lifting a heavy bit of asphalt and he felt a pop in his left arm.  The examiner highlighted that there was no medical evidence in the claims file that showed that the Veteran was evaluated and treated for a left shoulder problem from the time of separation from service in 1995 until he was injured at work in 2007.  The examiner also opined that it was not likely that the Veteran's left shoulder sprain caused or contributed to the injury which the Veteran sustained in 2007, but rather pointed to "the nature of the Veteran's heavy manual labor" that resulted in his left shoulder injury.

The Board acknowledges the Veteran's reports from his Mary 2016 Board hearing that his left shoulder has bothered him since service.  The Board also notes the Veteran's representative's contention that the VA examination with regard the Veteran's shoulder condition is inadequate.  

While the Veteran is competent to report that his shoulder has hurt since service, the VA examiner found no evidence in the record relating to medical treatment for a left shoulder condition from the time the Veteran left service, until his on-the-job shoulder injury in 2007.  Indeed, the Veteran's August 1995 report of medical examination at separation, with regard to the upper extremities, noted full range of motion and only specifically noted his left elbow fragment.  Furthermore, in the Veteran's report of medical history from August 1995, the Veteran stated he was in good health.  Thus, the credibility of experiencing continuous symptoms is not shown.

To the extent the Veteran's representative contends the VA examination was inadequate, the Board finds this is not so.  First, the VA examiner took account of the Veteran's reported history of a shoulder injury.  Next, while the Veteran's representative noted that x-rays of the Veteran's shoulder were noted by the examiner to be normal, the examiner nonetheless noted the present shoulder disability in the form of a left shoulder long head biceps tenodesis with SLAP repair.  The examiner duly considered the Veteran's report of shoulder injury in service, but also based the opinion on the 2007 muscle tear.  The VA examiner nonetheless was of the opinion that the Veteran's shoulder disability was likely related to the Veteran's heavy manual labor since service, and further indicated.  As the opinion was supported with a well-reasoned rationale, and was based on review of the claims file and the Veteran's medical history, the Board finds the VA examination adequate.

For these reasons, the Board finds that service connection for left shoulder long head biceps tenodesis with SLAP repair is not warranted as the evidence shows that the current disability is related to a post-service injury.  An adequate VA examination and medical opinion that considered the Veteran's medical history, documented treatment, and history of heavy labor was conducted and an opinion that the Veteran's shoulder disability was less likely than not related to service was rendered.  While the Board full acknowledges the Veteran's competent report that he has experienced pain in his shoulder since service, as noted by the VA examiner, the medical evidence of record shows no treatment for a shoulder condition prior to the Veteran work injury in 2007.  The Board thus finds the VA examiner's opinion quite persuasive and probative on the service connection nexus issue.

As such, the Board finds the Veteran's left shoulder disability was not incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lipomas

The Veteran is seeking service connection for his lipomas.  The Veteran received a VA examination in February 2011 noting that he presently has lipomas at his chest, right aspect of umbilicus, left leg inner thigh, lower right back, left triceps, and left lateral thigh.  As such, he has a present disability.  The examiner also noted that the Veteran was diagnosed as having lipomas during military service, satisfying in-service incurrence.  The examiner opined that it was as likely as not that the present lipomas were related to service.

The Board finds the February 2011 VA opinion to be persuasive as to the nexus element; thus, each element of service connection has been satisfied.  Although the RO essentially denied the claim because it was determined that there are no disabling residuals, the severity of a service-connected disability is a downstream issue and is not an element of this service connection claim.  Therefore, because all of the elements of the claim are met, the Board concludes that service connection is warranted for lipomas.

CTS

The Veteran contends his current bilateral CTS of the wrists was caused by working as a mechanic during his period of service.  See May 2016 Board hearing.  

The Veteran received a VA examination for his carpal tunnel condition in February 2011.  The examiner noted a present disability in the form of bilateral CTS, status post carpal tunnel release of the wrists.  The Veteran reports that this condition stems from working with his hands as a mechanic in the service.  The record supports that the Veteran was a wheel vehicle repairer for six years and 11 months.  See DD 214.  As such, the in-service event is established.  The sole question is whether there is a causal relationship between the Veteran's activities repairing vehicles and his present CTS.

The February 2011 VA examiner recounted the Veteran's report that the Veteran was diagnosed with carpal tunnel symptoms during military service.  However, the examiner could find no medical evidence in the Veteran's service treatment records that the Veteran was evaluated or treated for symptoms associated with carpal tunnel during service.  The examiner noted the Veteran was diagnosed with CTS in August 2010 and that this was "long after" the Veteran's separation from military service.  Based on these facts, the examiner opined that it was less likely than not that the Veteran's CTS of the wrists was caused by or the result of service.

The Board finds that service connection for CTS is not warranted.  This is so because the persuasive and probative evidence of record, namely the opinion of the February 2011 VA examiner, reflects that such CTS was not incurred in service but had post-service onset without a relationship to service.

The Board acknowledges the Veteran's April 2012 VA Form 9 that his disabilities were treated in the military.  However, as noted by the VA examiner, there is no record of evaluation or treatment for CTS during the Veteran's period of service.  The Veteran's service treatment records appear to be complete.  It would be expected that treatment for CTS or symptoms involving the wrists would be documented; thus, the credibility of in-service treatment is not shown.

Here, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral CTS is not warranted.


ORDER

An initial 10 percent rating, but no higher, for the left elbow fragment tip, is granted, subject to the laws and regulations governing the payment of monetary awards. 

Service connection for left shoulder disability is denied.

Service connection for lipomas is granted.

Service connection for left wrist CTS is denied.

Service connection for right wrist CTS is denied.



REMAND

Bilateral Eye Claim

The Veteran is claiming entitlement to service connection for a bilateral eye condition.  Specifically, in his January 2011 claim, he claimed both a disability in the form of a welding burn to his eyes and a laceration to his left eye and orbit.  Additionally, in his May 2016 Board hearing, the Veteran clarified that he has sensitivity to light such that he has to wear sunglasses and that brilliant lights would give him severe headaches.  He contends this was either due to a welding incident during service, or sun exposure while in the desert, but not to post-service welding.  

The Veteran received a VA examination for his eyes in February 2011.  The examiner noted the Veteran chief complaints as photophobia and metal foreign bodies in his eyes.  The examiner stated that the laceration and welding burn to the Veteran's left eye did not leave any scarring, and that there were no physical findings to indicate these occurrences directly caused his complaints.  The Board finds this examination to not be wholly sufficient.  This is so because the Veteran essentially is complaining of sensitivity to light in both of his eyes in the form of photophobia beyond just scarring.  A May 1994 service treatment record describes the Veteran complaining of flash burns to both of his eyes from a welding accident, and that the Veteran was positive for photophobia at the time.  Thus, the Board finds that an addendum opinion is necessary to determine whether the photophobia the Veteran presently complains of is related to either a welding accident or sun exposure in the dessert during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hearing Loss Claim

The Veteran contends that he currently experiences hearing loss that is related to noise exposure as a diesel mechanic during service.  The Veteran received a VA examination for hearing loss in February 2011.  In the examination report, the examiner opined that no hearing loss for VA purposes was present.  See 38 C.F.R. § 3.385.

However, at the May 2016 Board hearing, the Veteran noted that his hearing has gotten steadily worse over the years.  Thus, unlike the left elbow claim the Board finds that since the Veteran's last VA examination was more than five years ago, and that the Veteran notes his hearing has gotten progressively worse, the Veteran should be afforded a new VA examination to assess the current extent and severity of his hearing loss.  See Palczewski, 21 Vet. App. at 182. 

Hypertension Claim

The Veteran is seeking service connection for hypertension.  Specifically the Veteran contends that his claimed hypertension is either related to service, or as explained in his May 2016 Board hearing, that his hypertension is either caused or aggravated by his claimed acquired psychiatric condition.  A January 1995 service treatment record indicates that the Veteran's blood pressure was 166/80.  To date, the Veteran has not received a VA examination for his claimed hypertension.  The Veteran should be afforded a VA examination for an opinion as to whether it is at least as likely as not that hypertension was incurred in or otherwise related to service, and whether this hypertension is caused or aggravated by any claimed psychiatric disability.

Psychiatric Claim

The Veteran initially claimed entitlement to service connection for PTSD.  His February 2011 VA examination for this claimed diagnosed the Veteran with depression.  The examiner opined that such depression was secondary to chronic pain in the Veteran's left shoulder, which the Board has determined is not service connected.  The examiner noted that the Veteran was in a "danger pay" area but "had no direct combat exposure."  Additionally, the examiner reported that there was no report of any fearfulness of hostile military activity and articulated this alone as support of the opinion that it was less likely than not that the Veteran met the DSM-IV criteria for PTSD.  However, in his May 2016 Board hearing, the Veteran reported that he did have fear of hostile fire during service.  The Veteran also reported depression and anxiety which he contends stems from his period of service.  The Veteran further reported anger problems and not socializing.

The Board finds the February 2011 VA examination with respect to PTSD is not wholly sufficient as the opinion was solely based on the notion the Veteran did not have fear of hostile military activity, which may be an in accurate history.  The Veteran has competently reported he did have such fear.  Thus, the Board finds a new VA examination is warranted to identify any acquired psychiatric conditions, including whether PTSD is ruled in or out.  The examiner should further opine whether any such psychiatric condition was incurred in or otherwise related to service.

Eligibility for Treatment of a Mental Illness, including Psychosis

This claim is inextricably intertwined with the acquired psychiatric disability claim.  Thus, it will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Return the Veteran's claims folder to the February 2011 VA examiner for an addendum opinion for his claimed bilateral eye disability.  If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another appropriate medical professional to obtain the requested opinion.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any current eye disability had its onset during, or is otherwise related to, the Veteran's active service, to include consideration of the documented photophobia in service and contention that such is related either to a welding accident or dessert sun exposure.

A complete rationale or explanation should be provided for any opinion reached.

2.  Schedule the Veteran for an appropriate VA examination for the hearing loss claim.  The entire claims file must be reviewed by the examiner.

The examiner is to first determine if the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

If so, the examiner is to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any hearing loss had its onset during, or is otherwise related to, his active service, to include noise exposure.

A complete rationale or explanation should be provided for any opinion reached.

3.  Schedule the Veteran for an appropriate VA examination in connection with his claimed hypertension.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any hypertension had its onset during, or is otherwise related to, his active service.

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any hypertension is caused or aggravated by the Veteran's claimed acquired psychiatric condition.

A complete rationale or explanation should be provided for any opinion reached.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of a psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded, to include based on the stressor of the Veteran's fear of hostile military or terrorist activity in Kuwait.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service; or manifested within two years of discharge from service.  

A complete rationale or explanation should be provided for any opinion reached.

5.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


